532 N.W.2d 556 (1995)
RICE PARK PROPERTIES, Petitioner,
v.
ROBINS, KAPLAN, MILLER & CIRESI, Respondents.
No. C2-95-344.
Supreme Court of Minnesota.
May 31, 1995.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of defendant Robins, Kaplan, Miller & Ciresi for further review of the March 3, 1995 order of the court of appeals be, and the same is, granted for the purpose of reversing the issuance of the writ of mandamus. The plaintiff Rice Park Properties sought a writ of mandamus to compel the Ramsey County District Court to vacate its stay of unlawful detainer proceedings pending the final disposition in a related and earlier filed declaratory judgment action commenced by the defendant, petitioner herein, the Robins law firm. The trial court was persuaded that, to avoid an unnecessary duplication of time, effort and expenditure of funds that would result from requiring a determination as to the right of possession to the leased premises in each of the two separate proceedings, trial of the later-filed unlawful detainer action should await resolution of the declaratory judgment action.
It is our view that, while Minn.Stat. § 566.08 (1994) contemplates prompt disposition of these summary proceedings, the district court has considerable discretion in scheduling matters and in furthering what it has identified as the interests of judicial administration and economy. Under the circumstances presented, there has been no showing that the orders of the district court constitute an abuse of that discretion. The order of the court of appeals is reversed and the underlying petition for the writ of mandamus filed by Rice Park Properties is denied.
         BY THE COURT:
         /s/ Esther M. Tomljanovich
             Associate Justice
PAGE, J., took no part in the consideration or decision of this case.